             Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 1 of 18


                                                                                             FILEDJN CHAMBERS
(USAO GAN 6/10) Search Warrant                                                                   U.S.D.C.-Rome"


                                           United States District Court                           JUL 5 2019
                                            NORTHERN DISTRICT OF GEORGIA
                             In the Matter of the Search of                                 B^E%HATTE^
                                                                                           APPLICATION AND
                                                                                            AFFIDAVIT FOR
   Three Electronic Devices believed to be used by Jorge
                                                                                           SEARCH WARRANT
   Armaudo AVALOS-Menera
                                                                                       Case number: 4:19-MC^O


I/ Christopher Goode/ being duly sworn depose and say:

I am a Special Agent of the Drug Enforcement Admirustration and have reason to beMeve that in the
property described as:


                      Three Electronic Devices believed to be used by Jorge Armando
                      AVALOS-Menera/ as further described in Attachment A (incorporated
                      by reference)

in the Norliiem District of Georgia fhere is now concealed certain inform.ation aatd certain data^ namely/


                                       see Attachment B (incorporated by reference)/


which constitutes evidence of a crime and property designed for use/ intended for use/ or used in
committing a crime/ concemmg violations of Title 21, United States Code/ Section(s) 841(a)(l)/
841(b)(l)(A)/ and 846. The facts to support a finding of Probable Cause are .as foUows:

                                 SEE ATTACHED AFFIDAVIT (incorporated by reference)

Continued on attached sheet made a part hereof.




 Sworn to before me/ and subscribed in my                           Signature of Affiant

 presence
                                                                    Christopher Goode
~^\f
 Apn3-5,2019
 Date
                                                                    Atlanta / Georgia
                                                                    City and States
                                                                                                 ZL
 Walter E. Johnson
 UNITED STATES MAGISTRATE JUDGE
 Name and Tide of Judicial Officer                                  Signature ofji^&dalpfficer
 AUSA Teresa Stolze
         Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 2 of 18



                    AFFIDAVIT FN SUPPORT OF SEARCH WARRANTS

       I, Christopher Goode, a Special Agent with the Dmg Enforcement Administration

("DEA"), United States Department of Justice, being duly sworn under oath, hereby state that the

following is true and correct to the best of my knowledge and belief:

                                         INTRODUCTION

       1. This Affidavit is made in support of search warrants for the following electronic

     devices (collectively the "SUBJECT TELEPHONES") described further in Attachment A,

     mcorporated herein by reference:


            SUBJECT TELEPHONE #1: Pink Samsung Galaxy S9 Cell Phone; IMEI#
            356917090977716; seized from Jorge Armando AVALOS-Menera's person as he was
            detained and arrested walking off of the property of 308 Williams Road, Dallas, GA
            30132 on June 26, 2019; the cell phone is currently stored at the DEA Non-Drug
            Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303.


            SUBJECT TELEPHONE #2: Pink LG-M430 Cell Phone; IMEI#
            356114085955820; seized from Jorge Armando AVALOS-Menera's person as he was
            detained and arrested walking off of the property of 308 Williams Road, Dallas, GA
            30132 on Jime 26, 2019; the cell phone Is currently stored at the DEA Non-Drug
            Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303.

            SUBJECT TELEPHONE #3: "blackphone" Cell Phone with JME1#:
            359196060010595; seized from Jorge Armando AVALOS-Menera's person as he was
            detained and arrested walking off of the property of 308 Williams Road, Dallas, GA
            30132 on June 26, 2019; the cell phone is currently stored at the DEA Non-Dmg
            Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303.



       2. I seek autiaorization for a forensic examination/search of the SUBJECT


     TELEPHONES (as described in Attachment A) for the purpose ofretdeving

     electronically stored data particularly described in Attachment B.

       3. This warrant would authorize the full and comprehensive forensic examination of


     the SUBJECT TELEPHONES for the purpose of identifying electronically stored

     information and data particularly described in Attachment B. Ln my training and experience,
    Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 3 of 18



I know that the SUBJECT TELEPHONES have been stored m a manner in which its

contents are, to the extent material to this investigation, m substantially the same state, as


they were when the devices first came into law enforcement possession.


  4. Based on my training and experience and on the facts set forth in this affidavit, I

respectfully submit that there is probable cause to believe that presently concealed m the

SUBJECT TELEPHONES is information and data described m Attachment B,

incorporated herein by reference, which may constitute evidence of a crime, contraband,


fruits of crimes, or other items illegally possessed, or property designed for use, intended for


use, or used in committing violations of Title 21 U.S.C. §§ 841(a)(l), 841(b)(l)(A), 843(b),

and 846.


                               AFFIANT'S BACKGROUND

  5. I am an investigative or law enforcement officer of the United States within the


meaning of Title 18, United States Code, Section 2510(7). I am therefore an officer of the

United States who is empowered to conduct investigations of, and to make arrest for, the


offenses enumerated m Title 18, United States Code, Section 2516.


  6. I am employed as a Special Agent with the DEA and have been so employed smce

May 2018. I am currently assigned to the DEA s Atlanta Division, Strike Force Group 1.

Prior to becoromg a DEA Special Agent, I was employed as a law enforcement officer for


the Mount Pleasant Police Department ("MPPD") from August 2011 to April 2018. In

September of 2013,1 was assigned as a Detective m the MPPD's Narcotics Unit. In January


2017,1 was assigned to DEA's Charleston Resident Office as a deputized Task Force Officer.

  7. During my tenure as a police officer and narcotics detective, I received over 300


hours of specialized narcotics training through various programs, which are recognized by
    Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 4 of 18



the South Carolina Criminal Justice Academy, and through various courses with the DEA's

High Intensity Drug Trafficking Area ( HIDTA") program. I have also received advanced

training and certification in the use of Cellebrite mobile forensics.

  8. Upon joining the DEA, I received approximately 18 weeks of framing at the DEA

Training Academy m Quantico, Virginia. This trammg addressed the methods by which drug

traffickers possess and distribute controlled substances; the manner and means m which they


conceal and launder the proceeds from the distribution of controlled substances; the manner


and means in which they protect their proceeds and their controlled substances; and the


maimer and means by which drug traffickers attempt to avoid law enforcement detection of


their activities.


  9. During my law enforcement career, I have been the affiant or have assisted m


wntmg and/or executing m excess of 100 search and arrest warrants pertaining to the seizure


of all types of criminal evidence such as: illegal drugs, drug paraphernalia, drug records, drug


proceeds, and evidence of other types ofcriraes. Additionally, I have arrested or participated


in the arrests of numerous individuals for their violations of federal and/or state narcotics


laws. In connection with those investigations, I have conducted multiple undercover


operations, controlled drug transactions with the use of cooperating sources, surveillance


operations, informanVsuspect debriefs and interviews, and electronic surveillance to include


participating m wiretap investigations; obtained pen registers/trap and trace devices; and

secured relevant mformation using numerous other investigative techmques, mcluding the


use ofCellebrite mobile phone extractions.
    Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 5 of 18



                         DRUG TRAFFICKING PRACTICES

  10. I have conducted investigations mvolving unlawful possession, importation,


possession with mtent to distribute, and distribution of controlled substances aad conspiracies

regardmg the sarae. Based on my participation in these investigations, trainmg, experience,


conversations with other law enforcement officers and agents, and my debriefmgs with


narcotics offenders, I know that the following are common practices of narcotics traffickers:


      a. Many cellular telephones currently have advanced capabilities, includmg: mtemet


           browsing, text and e-mail, photography and video storage. Global Positioning


           System ("GPS") navigation, notes, calendars, and data file storage.


      b. Dmg traffickers frequently use cellular telephones and keep lists of names and


           telephone numbers of customers, suppliers, and conspirators in the electronic


           address books of their cellular telephones. Such cellular telephones also will carry


           infomiation m a SIM ("Subscriber Identity Module") or SD ("Secure Digital"

           memory) card or some other type of electronic storage card that will reveal the


           number of the cellular telephone and other Information leading to the identity of

           the user. •



      c. I am aware, through training and experience, that drug traffickers use cellular


           telephones to communicate with each other via voice, direct connect, text


           message, and e-mail; store valuable data such as names, addresses, and telephone


           numbers of conspirators; obtain and store directions and maps; maintam


           photographs of drug trafficking associates and activities; search the internet; and

           capture audio, image, and video files. Records of these activities are often stored


           in the memory of cellular telephones.
    Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 6 of 18



      d. Furthermore, I know that it is common for drug traffickers to possess and use


           multiple cellular telephones to facilitate their unlawful conduct. Indeed, it is my

           experience that narcotics distributors purposefully use multiple communication


           devices so as to not alert law enforcement to the complete scope of their own


           and/or their conspirators' illicit conduct in the event that their communications


           are being intercepted. By way of example only, a drug trafficker may have one


           cellular telephone used to call his/her drug source(s) of supply, another telephone

           used to call customers, and yet another for personal use. In short, ceUular


           telephones are vital instruments to drug traffickers.


      e. Dmg traffickers keep their devices on their person or near their person while


           conducting their illicit activities and use their devices to communicate with and

           direct the activities of customers, couriers, suppliers, and conspirators.


      f. Dmg trafficking is conunonly an activity that takes place over an extended period

           and extensive planning; coordination, and communication often occurs between


           sellers, buyers, and middlemen before, during, and after drug transactions.


                           SOURCES OF INFORMATION

  11. The mformation set forth m this Affidavit includes information known to me as

well as mfomiation provided by other federal and local law enforcement officers and other


sources of infonnation. I have set forth only the facts necessary to establish probable cause


to believe that the electronic evidence described in Attachment A is currently present in the

SUBJECT TELEPHONES.

  12. Unless otherwise noted, when I assert that a statement was made, the information


was provided by another law enforcement officer (who may have had either direct or hearsay
    Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 7 of 18



knowledge of the statement) with whom I have spoken or whose report I have reviewed.


Wherever m this Affidavit I state a belief, such belief is based on my traiamg and experience

and the information obtained through this investigation.

               FACTUAL SUMMARY - PROBABLE CAUSE BASIS

  13. On June 25, 2019, agents with the Paulding County Dmg Task Force (DTF)

received information regarding possible methamphetamme manufacturing and distribution at


a residence at 809 WUUams Road, Dallas, GA, 30132. DTF agents then contacted DEA

Atlanta Strike Force Group 1 regarding the investigation.

  14. On June 26,20 19, DTF agents sought and received a search warrant from Paulding


County Magistrate Court for the premises at 809 Williams Road, Dallas, GA, 30132 (search

warrant 19-SW-000126).


  15. In anticipation of executing the state search warrant at tfae residence, DTF agents


began surveillance on the property and observed two Hispanic males arrive at the residence


m a white 2003 GMC Sierra truck with a camper and trailer. Another Hispanic male walked


out of the residence, made contact with the two subjects in the truck, and unlocked the gate


to allow them to pull the GMC Sierra truck down the driveway.

  16. Surveillance agents observed one of the Hispanic males, later identified as Daniel

LANDA-Duarte, walk outside of the house carrying brown boxes with orange writing on the


side. DTF agents observed Daniel LANDA-Duarte carry the boxes back and forth between


house and the white GMC truck. Shortly after, another one of the previously observed


Hispanic males, later identified as Mauricio DOMBSfGUEZ-Vazquez, got into the white

GMC truck and drove away from the residence.
    Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 8 of 18



  17. DTF agents and officers maintained surveillance on the white GMC truck driven

by DOMBSfGUEZ-Vazquez and Paulding County Deputies conducted a traffic stop on the

vehicle a short distance down the road based on the pending execution of the search warrant


and for a seatbelt violation. During the traffic stop, DOMINGUEZ-Vasquez denied officers

consent to search the vehicle. When officers called for a canine unit to assist, DOMTEMGUEZ-


Vazquez attempted to flee on foot but was apprehended and arrested. Deputy Leholm stated


that DOMINGUEZ-Vazquez attempted to make a phone call on his black LG cell phone with

a blue case before attempting to flee on foot. After DOMNIGUEZ-Vazquez was


apprehended, a black LG cell phone with a blue case was found on DOMNIGUEZ-Vazquez' s

person during a search. Furthermore, during a search of the GMC truck, officers located four


brown Home Depot boxes m the bed of the truck containing multiple plastic bags of crystal

like substance, believed to be crystal methamphetamiae, weighing approximately 42.7 gross


kilograms. The suspected methamphetamme located in the GMC truck field tested

presumptive for the presence ofmethamphetamine. The Home Depot boxes appeared to be


the same boxes with orange writing that the agents observed Daniel LANDA-Duarte carrymg

earlier from the residence. Officers also located a second cell phone (blue and black

Motorola) mside the White GMC truck near the driver's seat. DTF agents stated they also

located a notebook which appeared to be used as a drug ledger in the GMC truck.

  18. During the traffic stop and arrest ofDOMINGUEZ-Vasquez, the Paulding County

Special Weapons and Tactics (SWAT) Team was preparing to execute the search warrant at


809 Williams Road. While in route, surveillance units observed two Hispanic males, Jorge


Armando AVALOS-Menera ("AVALOS-Menera") and LANDA-Duerta, walking away


from the residence, towards the roadway. Officers made contact with the both subjects and
    Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 9 of 18



they were detained and subsequently arrested after the execution of the search warrant. DTF


Detective William Chappell located SUBJECT TELEPHONE #1, SUBJECT

TELEPHONE #2, and SUBJECT TELEPHONE #3 on AVALOS-Menera's person and

one cell phone (Alcatel black cell phone with case) on LANDA-Duerta's person.

  19. The Paulding County SWAT team then executed the search warrant at 809

Williams Road and upon entry immediately recognized the odor ofchemicals and observed

signs of a methamphetamine conversion lab. After securing the residence, the scene was


turned over to Narcotics Investigators.


  20. Agents requested the assistance of the DEA Clan Lab Team to process the


methamphetamine conversion lab inside the residence. Throughout the first floor of the


residence and within plain sight in common areas, agents located multiple five gallon buckets,


twenty gallon drums, screens, propane burners, and multiple gallons (estimated 75) of


purported liquid methamphetamine. Agents also located and seized approximately 49.6 gross


kilograms of crystal methamphetamine, from mside the residence. The suspected crystal


methamphetamine located at the residence field tested presumptive for tbie presence of


methamphetamine. AVALOS-Menera and LANDA-Duerta were subsequently arrested for


possession with intent to distribute a controlled substance (methamphetamine).

  21. Agents reviewed the contents of the notebook drug ledger and observed multiple


addresses and phone numbers listed throughout the ledger. Agents also observed several


pages showing what appears to be various prices, dates, and numbers with some names to


associate the amount owed and/or paid.


  22. Based upon the above, I believe that there is probable cause to believe that the


defendants, Jorge Armando AVALOS-Menera, Daniel LANDA-Duerte, and Mauricio
   Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 10 of 18



DOMINGUEZ-Vazquez did knowingly and mtentionally conspire to possess with intent to

distribute a controlled substance, that is, at least 500 grams or more of a mixture or substance


containing a detectable amount ofmethaiaphetamme, a Schedule II controlled substance, in


violation of Title 21, United States Code, Sections 84I(a)(l), 841(b)(l)(A), 843(b), and 846.

  23. DEA agents took the SUBJECT TELEPHONES to the DEA Non-Dmg Evidence

vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303, where they are presently stored.


                 rNFORMATION ABOUT ELECTRONIC DEVICES

TECHNICAL TERMS

  24. Based on my training, experience, research, and consultation with IT and other


DEA personnel, I use the following technical terms to convey the following meanings:


      a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular


           telephone) is a handheld wireless device used for voice and data communication


           through radio signals. These telephones send signals through networks of


           transmitter/receivers, enabling communication with other wireless telephones or


          traditional "land line" telephones. A wireless telephone usually contains a "call


           log," which records the telephone number, date, and time of calls made to and


           from the phone. In addition to enabling voice communications, wireless


          telephones offer a broad range of capabilities. These capabilities include: storing


          names and phone numbers in electronic "address books;" sendmg, receiving, and


           storing text messages and e-mail; taking, sending, receiving, and storing still


          photographs and moving video; storing and playing back audio files; storing dates,

          appointments, and other information on personal calendars; and accessing and


          downloading information from the Internet. Wireless telephones also may include
Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 11 of 18



     Global Positioning System ("GPS") technology for determiniag the location of the

     device.


 b. Digital camera: A digital camera is a camera that records pictures as digital picture

     files, rather than by using photographic film. Digital cameras use a variety affixed

     and removable storage media to store their recorded images. Images can usually


     be retrieved by coimectmg the camera to a computer or by connecting the


     removable storage medium to a separate reader. Removable storage media include


     various types of flash memory cards or nuniatjre hard drives. Most digital


     cameras also include a screen for viewing the stored images. This storage media


     can contain any digital data, mcluding data unrelated to photographs or videos.


 c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

     handheld digital storage device designed primarily to store and play audio, video,

     or photographic files. However, a portable media player can also store other


     digital data. Some portable media players can use removable storage media.


     Removable storage media include various types of flash memory cards or


     miniature hard drives. This removable storage media also can store any digital


     data. Depending on the model, a portable media player may have the ability to

     store very large amounts of electronic data and may offer additional features such


     as a calendar, contact list, clock, or games.


 d. GPS: A GPS navigation device uses the Global Positioning System to display its

     current location. It often records the locations where it has been. Some GPS


     navigation devices can give a user driving or walking directions to another


     location. These devices can contain records of the addresses or locations involved
Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 12 of 18



     in such navigatiou. The Global Positioning System (generally abbreviated "GPS")

     consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an

     extremely accurate clock. Each satellite repeatedly transmits by radio a

     mathematical representation of the current tmie, combmed with a special sequence


     of numbers. These signals are sent by radio, using specifications that are publicly


     available. A CjPS antenna on Earth can receive those signals. When a GPS


     antenna receives signals from at least four satellites, a computer connected to that


     antenna can mathematically calculate the antenna's latitude, longitude, and


     sometimes altitude with a high level of precision.

 e. PDA: A Personal Digital Assistant, or PDA, is a handheld electronic device used


     for storing data (such as names, addresses, appointments or notes) and utilizing


     computer programs. Some PDAs also function as wireless communication device


     and are used to access the Internet and send and receive e-mail. PDAs usually


     include a memory card or other removable storage media for storing data and a


     keyboard and/or touch screen for entering data. Removable storage media include


     various types of flash memory cards or miniature hard drives. This removable


     storage media can store any digital data. Most PDAs run computer software,


     giving them many of the same capabilities as personal computers. For example,


     PDA users can work with word-processmg documents, spreadsheets, and


     presentations. PDAs also may include GPS technology for determining the


     location of the device.


 f. Internet: The Internet is a global network of computers and other electronic


     devices that communicate with each other. Due to the structure of the Internet,
   Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 13 of 18



          coimections between devices on tiie Internet often cross state and mtemational


          borders, even when the devices commumcatmg with each other are in the same


           state.


  CAPABILITIES OF CELLULAR TELEPHONES

  25. Based on my training, experience, research, and consultation with IT and other


DEA personnel, I know that cellular telephones, like the SUBJECT TELEPHONES, have

capabilities that allow them to serve as wireless telephones, digital cameras, portable media


players, GPS navigation devices, and/or PDAs as well as providing connectivity to the

Internet. In my training, experience, research, and consultation with IT and other DEA


personnel, examining data stored on devices of this type can uncover, among other things,


evidence that reveals or suggests who possessed or used the devices and the criminal nature


for which they were using the devices.


ELECTRONIC STORAGE AND FORENSIC ANALYSIS

  26. Based on my traming, experience, research, and consultation with IT and other


DEA personnel, I know that electronic devices, such as the SUBJECT TELEPHONES, can

store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the devices. This information can


sometimes be recovered with forensics tools.


FORENSIC EVIDENCE

  27. As further described m Attachment A, the applications seek permission to locate


not only electronically stored mformation that might serve as direct evidence of the crimes


described on the warrants, but also forensic evidence that establishes how the SUBJECT

TELEPHONES were used, the purpose of their use, who used them, and when. There is
   Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 14 of 18



probable cause to believe that this forensic electronic evidence might be on the SUBJECT

TELEPHONES because:

     a. Data on the storage medium can provide evidence of a file that was once on the


         storage medium but has since been deleted or edited, or of a deleted portion of a


         file (such as a paragraph that has been deleted from a word processing file).

     b. Forensic evidence on a device also can indicate who has used or controlled the


         devices. This user attribution" evidence is analogous to the search for "indicia of


         occupancy" while executing a search warrant at a residence.


     c. A person with appropriate familiarity with how an electronic device works may,

         after examining this forensic evidence m its proper context, be able to draw


         conclusions about how the electronic device was used, the purpose of its use, who


         used it, and when.


     d. The process of identifying the exact electronically stored information on a storage


         medium that is necessary to draw an accurate conclusion is a dynamic process.


         Electronic evidence is not always data that can be merely reviewed by a review


         team and passed along to investigators. Whether data stored on an electronic device


         is evidence may depend on other infonnation stored on the device and the

         application of knowledge about how a device behaves. Therefore, contextual


         information necessary to understand other evidence also falls within tfae scope of


         the warrants.


     e. Further, m finding evidence of how a device was used, the purpose of its use, who


         used it, and when, sometimes it is necessary to establish that a particular thing is


         not present on a storage medium.
   Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 15 of 18



NATURE OF EXAMINATION

  28. Based on the foregoing and consistent with Rule 41(e)(2)(B), the warrants I am

applying for would permit the examination of the SUBJECT TELEPHONES consistent

with the warrants. The examination may require authorities to employ techniques, includmg


but not limited to computer-assisted scans of the entire medium, that might expose many


parts of the devices to human inspection in order to determine whether it is evidence


described by the warrants.


MANNER OF EXECUTION

  29. Because these warrants seek only permission to examine the SUBJECT


TELEPHONES abready m law enforcement's possession, the execution of these warrants


do not involve the physical intrusion onto a premise. Consequently, I submit there is


reasonable cause for the Court to authorize execution of the warrants at any time in the day


or night.


                                    CONCLUSION

  30. Based on the foregoing, I believe that there is probable cause to believe that the

SUBJECT TELEPHONES contam evidence related to the possession with intent to

distribute controlled substances and conspiracy to possess with intent to distribute controlled


substances, and/or evidence of violations of Title 21, United States Code, Sections 841,


843 (b), and 846, as set forth in Attachment A, which is attached hereto and incorporated

herein by reference.


                                END OF AFFIDAVIT
        Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 16 of 18



                                     ATTACHMENTA
                                  Property to Be Searched


   This warrant applies to the following electronic devices (collectively, the SUBJECT

TELEPHONES):

           SUBJECT TELEPHONE #1: Pink Samsung Galaxy S9 Cell Phone; IMEI#
           356917090977716; seized from Jorge Armando AVALOS-Menera's person as he was
           detained and arrested waUdng off of the property of 308 Williams Road, Dallas, GA
           30132 on June 26, 2019; the cell phone is currently stored at the DEA Non-Drug
           Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303.


           SUBJECT TELEPHONE #2: Pink LG-M430 Cell Phone; IMEI#
           356114085955820; seized from Jorge Armando AVALOS-Menera's person as he was
           detained and arrested walking off of the property of 308 Williams Road, Dallas, GA
           30132 on June 26, 2019; the cell phone Is currently stored at the DEA Non-Drug
           Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303.


           SUBJECT TELEPHONE #3: "blackphone" Cell Phone with IMEI#:
           359196060010595; seized from Jorge Armando AVALOS-Menera's person as he was
           detained and arrested walking ofifofthe property of 308 Williams Road, Dallas, GA
           30132 on June 26, 2019; the cell phone is currently stored at the DEA Non-Drug
           Evidence Vault, 75 Ted Turner Drive, Atlanta, Georgia, 30303.



       This warrant authorizes the full and comprehensive forensic extraction and examination


of the SUBJECT TELEPHONES for the purpose of identifying any electronic evidence as

described in Attachment B.
            Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 17 of 18



                                           ATTACHMENT B

The particular items to be seized from the SUBJECT TELEPHONES are as follows:

       1. Any and all stored communications, data, and files stored in/on the SUBJECT
TELEPHONES and/or the Subscriber Identity Module ("SIM"), from May 1, 2019, through the present
day, which constitutes evidence of a violation of Title 21, United States Code, Sections 841(a),
841(b)(l)(A), 843(b), and 846, mcluding, but not limited to:

           a. Contact mfonnation to include names, addresses, telephone numbers, email addresses, or


               other identifiers;


           b. Phone directory information;



           c. Content of stored text messages and messaging applications;



           d. Any text messages, email messages, chats, multimedia messages, messages through other


               installed applications or other electronic communications;



           e. Stored voice mail or other audio messages;



           f. Call log information, mcluding missed, mcommg and outgomg calls and any infonnation


               associated with those numbers;



           g. Any Global Posltionmg Satellite (GPS) entdes, records of Internet Protocol Connections,

               and location entries to include cell tower and WiFi entries;


           h. Photographs, videos, records, other electronic media which show the transportation,


               ordering, distribution, possession and sale of controlled substances and/or connection to


               known and as yet unidentified conspirators in the investigation;


           i. Any calendar, note password, and/or dictionary entries;
            Case 4:19-mc-00040-WEJ Document 1 Filed 07/05/19 Page 18 of 18



           j. Any internet or browser entries or history;



           k. Address and/or telephone and address books and other notes reflecting names, addresses


               (including email), and/or telephone numbers, showing the relationship between known

               and as yet unidentified conspirators in the mvestigation; and


           1. Books, records, receipts, notes, correspondence, ledgers, and other documents and/or


               papers relating to DOMFNGUEZ-Vazquez's, LANDA-Duarte's, or AVALOS-Menera's


               ownership, residency, or use of 809 Williams Road, Dallas, GA, 30132, White 2003

               GMC Sierra DOMINGUEZ-Vazquez drove on June 26th, 2019, including bills,

               photographs, envelopes, keys, and personal papers.



           m. Any system, data or configuration information contamed withm the device



       2. Evidence of user attribution showmg who used, owned, or accessed the SUBJECT


TELEPHONES at the time the things described m this warrant were created, edited, or deleted, such as

logs, phonebooks, saved usemames and passwords, documents, and browsing history.



For discovery and trial authentication purposes, DEA will maintain a full forensic copy of the
SUBJECT TELEPHONES.




                                                   17
